 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                            DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,         )       2:12-cr-00455-HDM-PAL
                                       )
10                  Plaintiff,         )
                                       )       ORDER
11   vs.                               )
                                       )
12   CHARLES BO MUMPHREY,              )
                                       )
13                  Defendant.         )
     _________________________________ )
14
          Before the court is the defendant’s motion to reopen his 28
15
     U.S.C. § 2255 motion under Fed. R. Civ. P. 60(b)(6).    Defendant is
16
     currently appealing to the Ninth Circuit Court of Appeals this
17
     court’s order denying his 28 U.S.C. § 2255 motion.    Also pending
18
     before the Ninth Circuit is the defendant’s motion to remand.
19
     Accordingly, the defendant’s motion to reopen his § 2255 motion
20
     (ECF No. 194) is denied, without prejudice, to be renewed if the
21
     action is remanded by the Ninth Circuit for further proceedings in
22
     this court.
23
          IT IS SO ORDERED.
24
          DATED: This 9th day of July, 2019.
25
26
                                   ____________________________
27                                 UNITED STATES DISTRICT JUDGE
28

                                       1
